865 F.2d 269
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Michael K. MOBERG.
No. 88-1516.
United States Court of Appeals, Federal Circuit.
Dec. 30, 1988.

Before NIES, PAULINE NEWMAN and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (Board), affirming the examiner's final rejection, under 35 U.S.C. Sec. 103 (1982 & Supp.  IV 1986), of claims 9 and 11 in Michael K. Moberg's patent application, Serial No. 483,774, is affirmed-in-part and reversed-in-part.

OPINION

2
Moberg's application discloses a molded unitary portable writing board with retaining collar.  The collar permits the writing board to be easily mounted on a steering wheel rim.  The claims at issue claim a writing board in combination with a steering wheel.


3
The references of Shaffert and Easterly, when considered collectively, render claim 9 obvious.  Accordingly, the rejection of claim 9 is affirmed.


4
We reverse the Board's decision on claim 11 because the examiner did not establish a prima facie case of obviousness.  Claim 11 has additional limitations requiring that the thickness of the steering wheel rim be greater than the width of the collar space, and that the collar be made from a resilient, yieldable plastic, thus permitting the collar to be conveniently snapped onto different diameter steering wheel rims.  The Board incorrectly held that the resiliency of the plastic in the claimed Moberg collar was inherent in the Easterly writing board.  Furthermore, Easterly teaches attaching the writing board to the steering wheel by a wedging force using two collars straddling the wheel.  This is not the attachment means claimed by Moberg.